Case 2:18-cV-01303-.]S-AKT Document 30-1 Filed 01/18/19 Page 1 of 4 Page|D #: 155

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

__ ______ X
Flanagan, as T-rustee of The General Building : CV:18-1303(JS)(AKT)
Local 66 Vacation Fund, et al., :

Plaintiff, l : Affidavit in Support of
- against - : Motion to Withdraw as
Attomey of Record
William G. Trophy LLC, d/b/a WGP
Contracting Inc. and William G. Proefriedt.,
Defendants. :
___________________________ ___ X

 

STATE OF NEW YORK )
) ss.:
C()UNTY OF SUFFOLK )

SCOTT MICHAEL l\/[ISI-IKIN, ESQ., an attorney duly admitted to practice in the
Eastern District of New York and the Courts of the State of New York, affirms that the

following statements are true under the penalties of perjury:
1. I am a member of the Firm of SCOTT MICHAEL MISHKIN, P,C., and have been

retained to represent the Defendants William G. Trophy LLC, d/b/a WGP Contracting Inc. and
William G. Proefriedt and as such, l am fully familiar With the facts and circlimstances herein
from review and handling of thel file maintained by this office

2. That on June 18, 2018, a fully enecuted Retainer Agreement Was agreed to
between Defendants and myself.

3._ That Defendants were fully aware of all the terms and conditions of said Retainer
Agreement prior to signing it, as all of said terms and conditions Were reviewed With Defendants
and confirmation of Defendants’ understanding of said terms and conditions were acknowledged
by Defendants prior to his execution of his complete understanding of his retainer agreement

With Scctt Michael l\/Iishkin- PC.

Case 2:18-cV-01303-.]S-AKT Document 30-1 Filed 01/18/19 Page 2 of 4 Page|D #: 156

4. That subsequent to the execution of his retainer agreement with
Scott Michael Mishkin PC, it has become crystal clear that Defendants and I no longer share the
trust of the attorney client relationship, in that Defendants continues to disregard my legal
opinion and as a result of Defendants’ mistrust and/or complete disregard to legal advice, has
caused our attorney client relationship to become argumentative and continuously
connontational.

5. Despite ongoing attempts to continuously advise Def`endants on their matter and
what is in their best interest, as Well as procedure, Defendants’ ongoing actions contradict my
legal advice, and good faith efforts, including but not limited to being continuously harassed by
defendants, their willfully conjuring up deliberate and false allegations of statements never made
by me and referring to me as a coward. This harassment by defendants has been ongoing
throughout this Finn’s six (6) months of representation

6. Despite my ongoing attempts to have Defendants stop their harassment against
meJ including several meetings in my office, telephone requests, e-mails, the harassment
continues and has Worsened.

7. Defendants and I no longer have a meeting of the minds pertaining to this matter,
despite always having their best interest first and working diligently

8. Despite my continuous attempts to assure Defendants that l have always had their

best interest first, Defendants’ adverse actions against me have demonstrated that they do not

care about my legal opinion and/or strives taken to in'representation.

Case 2:18-cV-01303-.]S-AKT Document 30-1 ‘ Filed 01/18/19 Page 3 of 4 Page|D #: 157

9. Defendants’ unwarranted and unfounded mistrust of this Firm’s representation
demonstrates the destruction of our attorney client relationship, and Defendants have Went

as far as accusing the undersigned and this office of working for the Plaintiffs.

10. As such, I can no longer be subject to defendants’ ongoing harassment of me and the
members of Scott Michael Mishkin PC and am respectfully requesting that Scott Michael
Mishkin PC, be relieved as Defendants’ attorneys of record.

ll. The status of this matter is that the parties are in the negotiation of the Auditors
findings with the next court conference scheduled for February 20, 2019.

12. Pursuant to the parties Retainer Agreement, Scott Michael Mishkin PC will seek

its outstanding fees for work performed through Part 137 of the Rules of the Chief Administrator

of the Courts (22 NYCRR).
13. This is the first application in this matter by Defendants’ counsel.
WHEREFORE, I respectfully request that this Motion be granted in its entirety and that
Scott Michael Mishkin PC, be relieved as attorneys of record for Defendants as for and in regard
to this matter.

Dated: Islandia, New York
January 1 8, 2019

SCOTT MIC EL MISHKIN, P.C.

__/
By: Scott Mich el Mishkin, Esq. One

Suffolk uare Suite 240

Islandi , New York 11749

Telephone: (631) 234-1154

SWOm to before me this Fa¢Simiie; (631) 234-5043
18th Day, January, 2019

N Public
MN` AMJ`“ M
' `M KYLET Puus
Notary Public, State of Neonrk
No. 02Pu6334526

.. - Sunozkcou"*\'
C!Va"g:d m oecabm°f

.............

   
     
  

 

     

Case 2:18-cV-01303-.]S-AKT Document 30-1

To: `

William G. Proefriedt
WGP Contracting Inc
85 Sprucewood Road
West Babylon, New York 11707

billproef@aol.com

Filed 01/18/19 Page 4 of 4 Page|D #: 158

